           Case 20-30149               Doc 268           Filed 03/31/20 Entered 03/31/20 15:42:53                                Desc Main
                                                         Document      Page 1 of 19

                                            United States Bankruptcy Court
                                           Western District of North Carolina
                                                  MONTHLY STATUS REPORT

IN RE:              Southern Deli Holdings, LLC

CASE NO:            20-30151

Reporting Period:

         FROM:                 February 7, 2020

         TO:                   February 29, 2020

I certify under penalty of perjury that the information contained in the attached Monthly Status Report
consisting of 19            pages (including exhibits and attachments) is true and correct to the best of my
knowledge and belief.

Dated:       3/31/2020                        /s/ Brian Rosenthal
                                         Debtor Representative

I certify that I have reviewed the information contained in the attached Monthly Status Report consisting of
pages and based on my knowledge of this case and the debtor's financial and business affairs, this Monthly
Status Report is accurate, complete, and does not contain any misrepresentation of which I am aware. I further
certify that this report has been served on all parties as required by law or court order.

Dated:        3/31/2020                       /s/ Hillary B. Crabtree
                                         Attorney for Debtor

NARRATIVE ON PROGRESS OF CASE:
On February 7, 2020, (the “Petition Date”) SD-Charlotte, LLC, SD-Missouri, LLC, Southern Deli Holdings, LLC, RTHT Investments, LLC and SD
Restaurant Group, LLC (together, the "Debtors") each commenced a case by filing a voluntary petition for relief under chapter 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the Western District of North Carolina (the “Bankruptcy Court”).

The Bankruptcy Court heard a number of first-day motions on February 11, 2020, including, without limitation, (i) motion for authority to use cash
collateral and enter into postpetition financing; (ii) motion to determine adequate assurance to utilities; (iii) motion for authority to honor certain
prepetition obligations owed to employees and insurance; and (iv) a motion to approve cash management procedures. All first-day motions were
granted. A final order approving the Debtors debtor in possession financing was entered on March 16, 2020 [Doc. No. 224].

On February 20, 2020, the Bankruptcy Court entered an order appointing the official committee of unsecured creditors [Doc. No. 87].

The Debtors filed their schedules and statements of financial affairs on March 30, 2020. The section 341 meeting was held on February 18, 2020 and
continued to April 10, 2020.

The Court previously entered the Order Granting Motion for Orders (I)(A) Approving Bidding Procedures and Auction and (B) Scheduling Sale Hearing
and Approving Notice Thereof; (II) Authorizing the Sale of All of the Debtors' Assets Related to the Sonic Drive-In Restaurants Free and Clear of All
Liens, Claims, Encumbrances, and Other Interests; (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired
Leases; and (IV) Granting Related Relief [Dkt.. 189] (the “Bidding Order”). Pursuant to the terms of the Bidding Order, SRI Operating Company,
SD-Charlotte, LLC and SD-Missouri, LLC, entered into that certain Asset Purchase Agreement. The sale was subject to higher and better bids.
However, SRI Operating Company remained the successful purchaser. The sale hearing is scheduled for April 8, 2020.

SD Restaurant Group, LLC rejected all of its leases effective as of the Petition Date.

The Debtors continue to market for sale the remaining assets to maximize value for their creditors and will be proposing a liquidating plan.
       Case 20-30149   Doc 268    Filed 03/31/20 Entered 03/31/20 15:42:53   Desc Main
                                  Document      Page 2 of 19

                   CASH RECEIPTS AND DISBURSEMENTS

BEGINNING CASH POSITION is the same figure as the ENDING CASH POSITION of prior month.



BEGINNING CASH POSITION
                     DATE:            2/7/2020                       AMOUNT:         $609.68

CASH RECEIPTS                      AMOUNT      CASH DISBURSEMENTS                 AMOUNT
Description                                    Description
Cash Receipts                        $5,065.34 Inventory Purchased                      $0.00
Other Receipts                           $0.00 Salaries/Wages                           $0.00
                                               Taxes (Total)                            $0.00
                                               G&A                                ($8,955.85)
                                               Insurance (Total)                        $0.00
                                               Unsecured Loan Payments                  $0.00
                                               Utilities (Total)                        $0.00
                                               Rent                                     $0.00
                                               Professional Fee                         $0.00
                                               Maintenance/Repair                       $0.00
                                               OTHER DISBURSEMENTS (List)               $0.00




 TOTAL CASH RECEIPTS               $5,065.34     TOTAL DISBURSEMENTS              ($8,955.85)



ENDING CASH POSITION
                          DATE:     2/29/2020                        AMOUNT:      ($3,280.83)
     Case 20-30149    Doc 268     Filed 03/31/20 Entered 03/31/20 15:42:53          Desc Main
                                  Document      Page 3 of 19
                   PAYMENTS TO SECURED CREDITORS
         No Secured Debt

X        No Secured Debt Payments Made During Reporting Period

         All Secured Debt Payments Made During Reporting Period Are Listed Below:

    CREDITOR            CCOLLATERALD             DATE OF PAYMENT                AMOUNT




                                                       AMOUNT               $


                     PAYMENTS ON PRE-PETITION DEBT
X        No payments have been made on pre-petition unsecured debt during the reporting period.

         All payments made on pre-petition unsecured debt during reporting period are listed below:

    CREDITOR                     COLLATERAL
                                         DT           DATE OF PAYMENT                  AMOUNT
               Case 20-30149      Doc 268     Filed 03/31/20 Entered 03/31/20 15:42:53   Desc Main
                                              Document
                                               BANK ACCOUNTSPage 4 of 19


                                   ALL BANK STATEMENTS MUST BE ATTACHED

                            FOR EACH ACCOUNT. PLEASE REPRODUCE THIS PAGE

                          AND COMPLETE A SEPARATE PAGE FOR EACH ACCOUNT.

                           ATTACH BANK STATEMENT TO CORRESPONDING PAGE.




:   Name of Bank:          Bank of America

    Address:               100 North Tyron St
                                          Street and/or P. O. Box Number

                           Charlotte                             NC           28202
                                City                                  State   Zip Code

    Type of Account:
    (i.e., Payroll, Tax, Operating):        Operating

    Account Number:              xxxx-xxxx-5758



    DATE PERIOD BEGINS:                2/7/2020


                   Ending Balance (per the attached
                   bank statement for this period)      $   -3,289.05

                   Outstanding Deposits and Other
                   Credits Not On Statement             $    0

                   Outstanding Checks and Other
                   Debits Not On Statement              $    0

                   Ending Reconciled Balance*           $   -3,289.05


    DATE PERIOD ENDS:                  2/29/2020

    Highest Daily Balance During Above Period $   1,805.75
    *The sum of the ending balances of all accounts must reconcile with the Ending Cash Position on the Cash
    Receipts and Disbursements page.
               Case 20-30149      Doc 268     Filed 03/31/20 Entered 03/31/20 15:42:53      Desc Main
                                              Document
                                               BANK ACCOUNTSPage 5 of 19


                                   ALL BANK STATEMENTS MUST BE ATTACHED

                            FOR EACH ACCOUNT. PLEASE REPRODUCE THIS PAGE

                          AND COMPLETE A SEPARATE PAGE FOR EACH ACCOUNT.

                           ATTACH BANK STATEMENT TO CORRESPONDING PAGE.




:   Name of Bank:          Bank of America

    Address:               100 North Tyron St
                                          Street and/or P. O. Box Number

                           Charlotte                                NC           28202
                                City                                     State   Zip Code

    Type of Account:
    (i.e., Payroll, Tax, Operating):        Disbursement

    Account Number:              xxxx-xxxx-5842



    DATE PERIOD BEGINS:                2/7/2020


                   Ending Balance (per the attached
                   bank statement for this period)         $   8.22

                   Outstanding Deposits and Other
                   Credits Not On Statement                $    0

                   Outstanding Checks and Other
                   Debits Not On Statement                 $    0

                   Ending Reconciled Balance*              $   8.22


    DATE PERIOD ENDS:                  2/29/2020

    Highest Daily Balance During Above Period $   8.22
    *The sum of the ending balances of all accounts must reconcile with the Ending Cash Position on the Cash
    Receipts and Disbursements page.
        Case 20-30149         Doc 268    Filed 03/31/20 Entered 03/31/20 15:42:53           Desc Main
                                         Document      Page 6 of 19


  SALARY/COMMISSION/INDEPENDENT CONTRACTOR PAYMENTS

                              Insiders* (List name(s) and describe type of insider):

                   NAME                                        TYPE                        AMOUNT PAID
None                                                                                   $
                                                                                       $
                                                                                       $
                                                                                       $
                                                                                       $

Non-Insider Employees:
Type (i.e., Salaried, Wage)                                                                AMOUNT PAID
None                                                                                   $
                                                                                       $
                                                                                       $
                                                                                       $

Commission/Bonus Payments:
None                                                                                   $
                                                                                       $
                                                                                       $
                                                                                       $

Independent Contractors:
                   NAME                                        TYPE                        AMOUNT PAID
None                                                                                   $
                                                                                       $
                                                                                       $
                                                                                       $


Total    Salary/Wage/Commission/                                                       $
Payments

* "Insider" is defined in 11U.S.C. Sec101(31)
           Case 20-30149         Doc 268    Filed 03/31/20 Entered 03/31/20 15:42:53             Desc Main
                                            Document      Page 7 of 19
                                 SALES/ACCOUNTS RECEIVABLE

 I.       Accounts Receivable Pending As of:                    $0.00
                                                            2/7/2020

II.       Sales (gross) During Reporting Period:            $    0.00
III.      Collections of Accounts Receivable
          During Reporting Period:                          $    0.00
IV.       New Accounts Receivables Generated
          During Reporting Period:                          $    0.00


       Pending Pre & Post Petition                  Total                  Collectible         Uncollectible
0-30 DAYS                                  $0                      $0                    $0

31-60 DAYS                                 $0                      $0                    $0

61-90 DAYS                                 $0                      $0                    $0

91-120 DAYS                                $0                      $0                    $0
120 DAYS AND OVER                          $0                      $0                    $0
TOTAL                                      $0                      $0                    $0


                                       INVENTORY (Cost Basis)
Beginning Date:         2/7/2020                            Ending Date:           2/29/2020
LIST BY CATEGORY OF INVENTORY USED FOR PRODUCTION OR RESALE*:
     CATEGORY     BEGINNING    USED       ADDED    ADJUSTED                                            ENDING
 Food and Paper Supplies $0.00                  $0.00             $0.00              $0.00         $0.00

                             $                  $                 $                  $             $

                             $                  $                 $                  $             $

                             $                  $                 $                  $             $

                             $                  $                 $                  $             $

TOTALS                       $0.00              $0.00             $0.00              $0.00         $0.00


* Exclude capital items such as machinery and equipment and consumable items such as fuel and general
supplies.
        Case 20-30149        Doc 268
                             Filed 03/31/20 Entered 03/31/20 15:42:53                      Desc Main
ACCRUED                      Document
                 POST-PETITION             Page 8 of 19
                                 LIABILITIES

X      No accrued liabilities existed at the end of this reporting period.

       All accrued liabilities existing at the end of this reporting period are listed below or on the sheet (s)
       attached. Exclude current liabilities which are NOT past due

               NAME OF CREDITOR                           DUE DATE                  AMOUNT DUE




    Total Accrued Liabilities                                         $      0.00
 Case 20-30149       Doc 268     Filed 03/31/20 Entered 03/31/20 15:42:53          Desc Main
                                 Document      Page 9 of 19



                                   AFFIRMATIONS

1.     Yes     X     No              All tangible assets of this bankruptcy estate are adequately
                                     and properly insured and all other insurance required by
                                     law or prudent business judgment are in force.

2.     Yes    X       No             All insurance policies and renewals if applicable, have been
                                     submitted to the Bankruptcy Administrator.

3.     Yes    X       No             All tax returns have been filed timely and payments made.
                                     Copies of returns have been filed post-petition have been
                                     submitted to the Bankruptcy Administrator.

4.     Yes    X       No*            All post-petition taxes have been paid or deposited into a
                                     designated tax account.

5.     Yes    X       No             New Debtor-In-Possession (DIP) bank accounts have been
                                     opened and have been reconciled.

6.     Yes    X       No             New DIP financial books and records have been opened
                                     and are being maintained monthly and are current.



*       If the response is "no", a listing must appear on the Accrued Post-Petition Liabilities
sheet. The listing must include the name of the taxing authority, type of tax, the amount due and
the period the tax was incurred.
            Case 20-30149                 Doc 268               Filed 03/31/20 Entered 03/31/20 15:42:53              Desc Main
                                                                Document      Page 10 of 19



P.O. Box 15284
Wilmington, DE 19850
                                                                                                 Customer service information


                                                                                                 Customer service: 1.888.400.9009

                                                                                                 bankofamerica.com
  SOUTHERN DELI HOLDINGS LLC
                                                                                                 Bank of America, N.A.
  CHAPTER 11 DEBTOR-IN-POSSESSION
                                                                                                 P.O. Box 25118
  OPERATING ACCOUNT                                                                              Tampa, FL 33622-5118
  131 E LINCOLN AVE STE C
  FORT COLLINS, CO 80524-4413




Your Full Analysis Business Checking
for February 1, 2020 to February 29, 2020                                                  Account number:                   5758
SOUTHERN DELI HOLDINGS LLC                          CHAPTER 11 DEBTOR-IN-POSSESSION               OPERATING ACCOUNT

Account summary
Beginning balance on February 1, 2020                                        $101.46    # of deposits/credits: 27
Deposits and other credits                                                   5,565.34   # of withdrawals/debits: 10
Withdrawals and other debits                                                -5,094.80   # of days in cycle: 29
Checks                                                                          -0.00   Average ledger balance: -$250.06
Service fees                                                                -3,861.05

Ending balance on February 29, 2020                                       -$3,289.05




PULL: E CYCLE: 43 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                              Page 1 of 6
          Case 20-30149          Doc 268       Filed 03/31/20 Entered 03/31/20 15:42:53                    Desc Main
SOUTHERN DELI HOLDINGS LLC ! Account #         Document        Page
                                                  5758 ! February       11
                                                                  1, 2020 to of 19 29, 2020
                                                                             February


IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

    -   Tell us your name and account number.
    -   Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error
        or why you need more information.
    -   Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement (which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.


© 2020 Bank of America Corporation




                                                                                                                  Page 2 of 6
           Case 20-30149              Doc 268   Filed 03/31/20 Entered 03/31/20 15:42:53             Desc Main
                                                Document      Page 12 of 19
                                                                                        Your checking account
SOUTHERN DELI HOLDINGS LLC ! Account #            5758 ! February 1, 2020 to February 29, 2020




Deposits and other credits
Date        Transaction description                         Customer reference     Bank reference                        Amount

02/05/20    ACCOUNT TRANSFER TRSF FROM                2862 2025856012              906802050009228                       500.00

02/21/20    MERCHANT BNKCD DES:DEPOSIT                                             902551012039736                       368.84
            ID:334040401880 INDN:MCALISTER'S ONLINE 10
            CO ID:9393921520 CCD

02/21/20    MERCHANT BNKCD DES:DEPOSIT                                             902551012039741                       306.26
            ID:334040412887 INDN:MCALISTER'S ONLINE 12
            CO ID:9393921520 CCD

02/21/20    MERCHANT BNKCD DES:DEPOSIT                                             902551012039742                       224.36
            ID:334040413885 INDN:MCALISTER'S ONLINE 13
            CO ID:9393921520 CCD

02/21/20    MERCHANT BNKCD DES:DEPOSIT                                             902551012039738                       177.27
            ID:334040405881 INDN:MCALISTER'S ONLINE
            118 CO ID:9393921520 CCD

02/21/20    MERCHANT BNKCD DES:DEPOSIT                                             902551012039739                       164.23
            ID:334040408885 INDN:MCALISTER'S ONLINE
            123 CO ID:9393921520 CCD

02/21/20    MERCHANT BNKCD DES:DEPOSIT                                             902551012039737                       163.98
            ID:334040402888 INDN:MCALISTER'S ONLINE 10
            CO ID:9393921520 CCD

02/21/20    MERCHANT BNKCD DES:DEPOSIT                                             902551012039740                        97.94
            ID:334040411889 INDN:MCALISTER'S ONLINE 12
            CO ID:9393921520 CCD

02/21/20    MERCHANT BNKCD DES:DEPOSIT                                             902551012039735                        81.69
            ID:334040400882 INDN:MCALISTER'S #OLO 1045
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                             902552016511317                       377.66
            ID:334040405881 INDN:MCALISTER'S ONLINE
            118 CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                             902552016511315                       360.31
            ID:334040401880 INDN:MCALISTER'S ONLINE 10
            CO ID:9393921520 CCD
                                                                                                         continued on the next page




                                                                                                         Page 3 of 6
           Case 20-30149              Doc 268   Filed 03/31/20 Entered 03/31/20 15:42:53         Desc Main
SOUTHERN DELI HOLDINGS LLC ! Account #          Document        Page
                                                   5758 ! February       13
                                                                   1, 2020 to of 19 29, 2020
                                                                              February




Deposits and other credits - continued
Date        Transaction description                       Customer reference   Bank reference                  Amount

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902555016489389                 309.36
            ID:334040400882 INDN:MCALISTER'S #OLO 1045
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902552016511320                 304.97
            ID:334040412887 INDN:MCALISTER'S ONLINE 12
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902555016489397                 263.09
            ID:334040414883 INDN:MCALISTER'S ONLINE
            143 CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902555016489390                 256.10
            ID:334040401880 INDN:MCALISTER'S ONLINE 10
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902552016511318                 246.65
            ID:334040408885 INDN:MCALISTER'S ONLINE
            123 CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902555016489391                 201.82
            ID:334040402888 INDN:MCALISTER'S ONLINE 10
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902552016511314                 186.03
            ID:334040400882 INDN:MCALISTER'S #OLO 1045
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902552016511316                 151.27
            ID:334040402888 INDN:MCALISTER'S ONLINE 10
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902552016511321                 148.04
            ID:334040413885 INDN:MCALISTER'S ONLINE 13
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902555016489393                 143.41
            ID:334040408885 INDN:MCALISTER'S ONLINE
            123 CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902555016489395                 132.51
            ID:334040412887 INDN:MCALISTER'S ONLINE 12
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902555016489482                 117.18
            ID:334040402888 INDN:MCALISTER'S ONLINE 10
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902555016489392                     82.35
            ID:334040405881 INDN:MCALISTER'S ONLINE
            118 CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902555016489396                     80.50
            ID:334040413885 INDN:MCALISTER'S ONLINE 13
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902555016489394                     70.39
            ID:334040411889 INDN:MCALISTER'S ONLINE 12
            CO ID:9393921520 CCD

02/24/20    MERCHANT BNKCD DES:DEPOSIT                                         902552016511319                     49.13
            ID:334040411889 INDN:MCALISTER'S ONLINE 12
            CO ID:9393921520 CCD

Total deposits and other credits                                                                          $5,565.34



                                                                                                     Page 4 of 6
           Case 20-30149                 Doc 268     Filed 03/31/20 Entered 03/31/20 15:42:53                Desc Main
                                                     Document      Page 14 of 19
                                                                                                Your checking account
SOUTHERN DELI HOLDINGS LLC ! Account #                    5758 ! February 1, 2020 to February 29, 2020




Withdrawals and other debits
Date           Transaction description                              Customer reference     Bank reference                  Amount

02/27/20       MERCHANT BNKCD DES:DEPOSIT                                                  902557024145133                -743.74
               ID:334040412887 INDN:MCALISTER'S ONLINE 12
               CO ID:9393921520 CCD

02/27/20       MERCHANT BNKCD DES:DEPOSIT                                                  902557024145134                -452.90
               ID:334040413885 INDN:MCALISTER'S ONLINE 13
               CO ID:9393921520 CCD

02/27/20       MERCHANT BNKCD DES:DEPOSIT                                                  902557024145132                -121.02
               ID:334040411889 INDN:MCALISTER'S ONLINE 12
               CO ID:9393921520 CCD

02/28/20       MERCHANT BNKCD DES:DEPOSIT                                                  902558022456761               -1,061.92
               ID:334040408885 INDN:MCALISTER'S ONLINE
               123 CO ID:9393921520 CCD

02/28/20       MERCHANT BNKCD DES:DEPOSIT                                                  902558022456758                -925.56
               ID:334040401880 INDN:MCALISTER'S ONLINE 10
               CO ID:9393921520 CCD

02/28/20       MERCHANT BNKCD DES:DEPOSIT                                                  902558022456760                -637.28
               ID:334040405881 INDN:MCALISTER'S ONLINE
               118 CO ID:9393921520 CCD

02/28/20       MERCHANT BNKCD DES:DEPOSIT                                                  902558022456757                -577.08
               ID:334040400882 INDN:MCALISTER'S #OLO 1045
               CO ID:9393921520 CCD

02/28/20       MERCHANT BNKCD DES:DEPOSIT                                                  902558022456759                -520.38
               ID:334040402888 INDN:MCALISTER'S ONLINE 10
               CO ID:9393921520 CCD

02/28/20       MERCHANT BNKCD DES:DEPOSIT                                                  902558022456762                 -54.92
               ID:334040411889 INDN:MCALISTER'S ONLINE 12
               CO ID:9393921520 CCD

Total withdrawals and other debits                                                                                   -$5,094.80


Service fees
Date           Transaction description                                                                                     Amount

02/18/20       01/20 ACCT ANALYSIS FEE                                                                                   -3,861.05

Total service fees                                                                                                   -$3,861.05
Note your Ending Balance already reflects the subtraction of Service Fees.




                                                                                                                 Page 5 of 6
         Case 20-30149         Doc 268       Filed 03/31/20 Entered 03/31/20 15:42:53       Desc Main
SOUTHERN DELI HOLDINGS LLC ! Account #       Document        Page
                                                5758 ! February       15
                                                                1, 2020 to of 19 29, 2020
                                                                           February




Daily ledger balances
Date                         Balance ($)   Date                     Balance($)   Date                   Balance ($)

02/01                          101.46      02/21                   -1,675.02     02/27                    488.09
02/05                          601.46      02/24                    1,805.75     02/28                  -3,289.05
02/18                        -3,259.59




                                                                                                Page 6 of 6
            Case 20-30149                 Doc 268               Filed 03/31/20 Entered 03/31/20 15:42:53             Desc Main
                                                                Document      Page 16 of 19



P.O. Box 15284
Wilmington, DE 19850
                                                                                                 Customer service information


                                                                                                 Customer service: 1.888.400.9009

                                                                                                 bankofamerica.com
  SOUTHERN DELI HOLDINGS LLC
                                                                                                 Bank of America, N.A.
  CHAPTER 11 DEBTOR-IN-POSSESSION
                                                                                                 P.O. Box 25118
  DISBURSEMENT ACCOUNT                                                                           Tampa, FL 33622-5118
  131 E LINCOLN AVE STE C
  FORT COLLINS, CO 80524-4413




Your Full Analysis Business Checking - Small Business
for February 1, 2020 to February 29, 2020                                                  Account number:                  5842
SOUTHERN DELI HOLDINGS LLC                          CHAPTER 11 DEBTOR-IN-POSSESSION               DISBURSEMENT ACCOUNT

Account summary
Beginning balance on February 1, 2020                                       $9,008.22   # of deposits/credits: 0
Deposits and other credits                                                       0.00   # of withdrawals/debits: 1
Withdrawals and other debits                                                -9,000.00   # of days in cycle: 29
Checks                                                                          -0.00   Average ledger balance: $939.25
Service fees                                                                    -0.00

Ending balance on February 29, 2020                                            $8.22




PULL: E CYCLE: 43 SPEC: 0 DELIVERY: P TYPE:   IMAGE: A BC: AZ                                                             Page 1 of 4
          Case 20-30149          Doc 268       Filed 03/31/20 Entered 03/31/20 15:42:53                    Desc Main
SOUTHERN DELI HOLDINGS LLC ! Account #         Document        Page
                                                  5842 ! February       17
                                                                  1, 2020 to of 19 29, 2020
                                                                             February


IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

    -   Tell us your name and account number.
    -   Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error
        or why you need more information.
    -   Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement (which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.


© 2020 Bank of America Corporation




                                                                                                                  Page 2 of 4
           Case 20-30149              Doc 268      Filed 03/31/20 Entered 03/31/20 15:42:53                     Desc Main
                                                   Document      Page 18 of 19
                                                                                                     Your checking account
SOUTHERN DELI HOLDINGS LLC ! Account #                   5842 ! February 1, 2020 to February 29, 2020




Withdrawals and other debits
Date        Transaction description                                Customer reference         Bank reference                  Amount

02/04/20    ACCOUNT TRANSFER TRSF TO                      3048     2024918598                 906802040009055               -9,000.00

Total withdrawals and other debits                                                                                      -$9,000.00




Daily ledger balances
Date                              Balance ($)    Date                                   Balance($)

02/01                                 9,008.22   02/04                                       8.22




                                                                                                                    Page 3 of 4
         Case 20-30149         Doc 268    Filed 03/31/20 Entered 03/31/20 15:42:53       Desc Main
SOUTHERN DELI HOLDINGS LLC ! Account #    Document        Page
                                             5842 ! February       19
                                                             1, 2020 to of 19 29, 2020
                                                                        February




                                         This page intentionally left blank




                                                                                             Page 4 of 4
